United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41470
                        Conference Calendar



MARGARET CHAMBERLAIN,

                                    Plaintiff-Appellant,

versus

COURT OF APPEALS, Ninth District, Jefferson County,
Texas (Beaumont); ALFRED S. GERSON, Judge at County
Court at Law No. 1, Jefferson County, Texas (Beaumont,
Texas); GENERAL MOTORS ACCEPTANCE CORPORATION,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:03-CV-340
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Margaret Chamberlain appeals the district court’s dismissal

for lack of subject matter jurisdiction of her 42 U.S.C. § 1983

lawsuit asserting constitutional violations arising out of the

way her state-court lawsuit was processed.    A district court’s

dismissal for lack of subject matter jurisdiction is reviewed

de novo.   See Williams v. Dallas Area Rapid Transit, 242 F.3d
315, 318 (5th Cir. 2001).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41470
                                -2-

     Chamberlain renews her argument that the district court had

jurisdiction to review her claims of constitutional deprivations

under 28 U.S.C. § 1331, under the Fifth, Seventh, and Fourteenth

Amendments, and under 42 U.S.C. § 1983.   She also contends that

the district court had jurisdiction under FED. R. CIV. P. 60(b)

because the state-court judgment was void.    This court will not

consider this newly raised argument.   See Stewart Glass & Mirror,

Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d 307,

316-17 (5th Cir. 2000).

     Chamberlain’s complaint is inextricably intertwined with the

merits of her state-court suit, and examination of her claims of

constitutional deprivations would require the district court to

examine the validity of the state courts’ rulings.    Accordingly,

the complaint was properly dismissed for lack of subject matter

jurisdiction.   See District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413, 415 (1923); see also United States v.

Shepherd, 23 F.3d 923, 924 (5th Cir. 1994).   The district court’s

judgment is AFFIRMED.